[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 01-1760

                        UNITED STATES,

                          Appellee,

                              v.

                  OSVALDO RODRIGUEZ CARDONA,

                    Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

        [Hon. Héctor M. Laffitte, U.S. District Judge]


                            Before

                    Torruella, Circuit Judge,
                 Stahl, Senior Circuit Judge,
                   and Lynch, Circuit Judge.



     Osvaldo Rodriguez Cardona on brief pro se.
     Guillermo Gil, United States Attorney, Jorge E. Vega-
Pacheco, Assistant United States Attorney, and Nelson Perez-
Sosa, Assistant United States Attorney, on brief for appellee.




                      November 15, 2001
         Per Curiam.         We have reviewed the parties' briefs

and the record on appeal.           We affirm the district court's

denial of appellant's motion filed pursuant to 18 U.S.C. §

3582(c)(2).    Section 3582(c)(2) pertains to a defendant who

has been sentenced to a term of imprisonment based on a

sentencing    range   that    has   subsequently   been   lowered   by

amendment to the guidelines.         It is plainly inapplicable to

appellant.    Moreover, appellant may not raise again an issue

already considered and rejected on his direct appeal.               See

United States v. Rodriguez-Cardona, 924 F.2d 1148, 1154-57

(1st Cir.), cert. denied, 502 U.S. 809 (1991).

         Affirmed.